Citation Nr: 0632435	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-18 471	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of injury to the penis and scrotum from September 
3, 2002. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1953 to 
October 1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Appeals Management Center (AMC), Bay Pines, Florida.

This case was previously before the Board as a claim for 
service connection for residuals of injury to the penis and 
scrotum.  The case was remanded by the Board in May 2004 so 
that the veteran could be afforded a VA medical examination 
to obtain a medical opinion as to the etiology of the claimed 
residuals of injury(ies) resulting from a dog bite while in 
service.  While in remand, after examination and acquisition 
of additional private medical records, the veteran was 
granted service connection for scarring associated with the 
in-service injury, rated as 10 percent disabling, and was 
additionally awarded special monthly compensation (SMC) based 
on the loss of use of a creative organ.  38 U.S.C.A. 
§ 1114(k) (West 2002).  

Rather than wait for the veteran to express disagreement with 
the rating assigned, the AMC immediately issued a statement 
of the case on the rating question.  The veteran shortly 
thereafter expressed his disagreement with the rating, which 
the AMC apparently took to represent a substantive appeal.  
Given the confusion created by this sequence, the Board will 
likewise concede that the veteran has done all that is 
necessary to perfect his appeal of the initial rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  The residuals of an in-service dog bite consist of 
superficial scarring of the penis.

2.  The veteran has been awarded a 10 percent disability 
rating for scarring of the penis, and has been awarded 
special monthly compensation on account of loss of use of a 
creative organ.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of injury to the penis and scrotum have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7804 (2006).

2.  The criteria for award of higher special monthly 
compensation due to residuals of injury to the penis and 
scrotum have not been met.  38 U.S.C.A. § 1114(k) (2006); 
38 C.F.R. § 3.350(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2003, and in a follow-up correspondence dated in May 2004.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection and a rating for 
the disability at issue, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran provide any evidence 
or information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and three supplemental 
statements of the case (SSOCs) reporting the results of its 
reviews, and the text of the relevant portions of the VA 
regulations.  

The Board notes that the notifications did not include the 
criteria for assigning an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, once a decision awarding service connection, a 
disability rating, and an effective date has been made, as is 
the case here, VCAA notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.   Dingess, 19 Vet. App. at 490.  
Additionally, the statement of the case prepared by the AMC 
in February 2005 clearly addressed the pertinent rating 
criteria, and it should be pointed out that an effective date 
issue is not now before the Board and is not implicated in 
the Board's decision.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA and private medical 
records, and secured examinations in support of this claim.  
VA has no duty to inform or assist that was unmet.

The claimed residuals of injury to the veteran's penis and 
scrotum, incurred as a result of a dog attack while in 
service, consist of scarring and impotence.  The veteran has 
averred that the injury(ies) caused by the in-service dog 
attack caused more severe wounds than described in his SMRs.  

The SMRs reflect that the veteran, who was a guard dog 
attendant, was bitten on the glans penis in May 1955 when a 
guard dog slipped its collar and attacked him.  The SMRs show 
that the veteran was bleeding from the tip of his penis, and 
that he had multiple small injuries consisting of lacerations 
of the head of the penis, described as not major and not 
requiring sutures.  Also reported were minor nicks of the 
scrotum.  A treatment record dated the next day noted that 
the dressing was changed, that there was a small amount of 
bleeding not warranting suturing, and that the veteran felt 
fine.  Another note on the following day, two days after the 
attack, noted that the veteran was sore, but healing without 
complications.  He was returned to duty that afternoon after 
two days hospitalization.  The report of the veteran's 
separation examination in September 1957 noted the dog bite 
injury, and also noted that there were no complications and 
no sequelae.  

The record shows the veteran has complained of erectile 
dysfunction since June 2002, for which he has been prescribed 
Viagra.  He has submitted statements from several sex 
partners and from a physician in support of his claim of 
erectile dysfunction.  August 2003 and June 2004 statements 
provided by T.B., M.D., opined that the veteran's erectile 
dysfunction is a residual of the 1955 dog attack, but 
provided no supporting clinical data or other rationale.  A 
December 2003 statement from A.A., M.D., noted that referral 
was, inter alia, for management of the veteran's erectile 
dysfunction.  Dr. A. noted the history of the dog bite in 
service provided by the veteran, including the veteran's 
averment that since that time he had been having intermittent 
pain with penile erection.  The veteran related that he was 
currently being treated with Viagra.  Examination reveled no 
palpable plaque, chordee, discharge, or lesions.  Dr. A. 
diagnosed, among other things, impotence and chronic painful 
penile erection.  He did not provide any opinions as to the 
etiology of the veteran's pain with penile erection or 
impotence.

On remand, the veteran was afforded a VA genitourinary 
examination given in July 2004.  The examiner noted the 
veteran's history, including the in-service dog attack, and a 
history of partial erections for the past seven years.  
Examination of the veteran's penis revealed no obvious 
deformities or fibrous tissue.  There was a well-healed 
irregular scar present over the left side of the glans penis, 
with no other abnormalities of the penis noted.  Examination 
of the scrotum was described as normal, with no obvious scars 
noted.  The examiner diagnosed multiple superficial 
laceration injuries from the in-service dog bite with 
residual subjective intermittent glans penis pain and painful 
erections since 1955 by history, and with residual scars over 
the glans penis, but no objective scars noted over the 
scrotum.  Regarding the erectile dysfunction described by the 
veteran as present over the preceding seven years, the 
examiner opined that it was not likely that this was related 
to the in-service injuries caused by the dog attack.  

Notwithstanding the medical opinion of the July 2004 VA 
examiner that the veteran's erectile dysfunction is not 
likely related to his in-service injury, and the speculative 
nature of the opinion of Dr. B. that was unsupported by 
clinical data or other rationale, the AMC nevertheless 
resolved all doubt in favor of the veteran and awarded 
service connection for the residual scarring of the penis, 
rated as 10 percent disabling, and awarded special monthly 
compensation (SMC) for loss of use of a creative organ.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's claimed 
residuals of injury to penis and scrotum as a claim for a 
higher evaluation of an original award, effective from 
September 3, 2002, the date of award of service connection 
and entitlement to SMC.  

As regards the claim of impotence as a residual of injury to 
the penis and scrotum, the Board notes that this claim has 
been satisfied by award of SMC for loss of the use of a 
creative organ.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  
As the amount of award for SMC is a dollar amount fixed by 
law, and because the veteran has not claimed additional 
disabilities for which SMC might be awarded, a higher award 
is not available for the veteran's claimed impotence as a 
result of his in-service injuries.  

The veteran was also awarded service connection for what was 
characterized as painful and tender scarring of the penis as 
a result of the in-service dog bite.  The Board notes that, 
since the July 2004 VA examiner found no objective evidence 
of scars on the scrotum, the only possible compensable scar 
is the well-healed irregular scar present over the left side 
of the glans penis.  This scar is rated utilizing Diagnostic 
Code 7804, superficial scars that are painful on examination.  
38 C.F.R. § 4.118.  Under Diagnostic Code 7804, the only 
assignable rating is the 10 percent already awarded.  

The Board has considered other diagnostic codes under 38 
C.F.R. § 4.118, schedule of ratings for the skin, for 
possible application, but finds that none are applicable.  
Diagnostic Code 7800 pertains to disfigurement of the head, 
face, or neck.  Diagnostic Code 7801 pertains to rating 
disabilities involving scars, other than the head, face, or 
neck that are deep or that cause limited motion, and that 
involve areas exceeding six square inches (39 sq. cm.).  The 
veteran's scar on the penis has not been thus described.  
Diagnostic Codes 7802 and 7803 required symptoms that the 
veteran does not experience-large scarring or unstable 
scarring.  Diagnostic Code 7805 is for application when there 
is limitation of function of an affected part due to 
scarring, which has not been shown, at least not beyond what 
is compensated by the award of SMC.  The remaining diagnostic 
codes under the schedule of ratings for the skin relate to 
specific diseases of the skin, which are not present here.  

Although the criteria of 38 C.F.R. § 4.115b (2006) allow for 
the award of a 20 percent rating when there is deformity of 
the penis with loss of erectile power.  38 C.F.R. § 4.115b 
(Diagnostic Code 7522) (2006), the examination report clearly 
shows that the veteran does not experience deformity.  
Consequently, by application of the rating criteria and 
38 U.S.C.A. § 1114(k), the symptoms he experiences of pain 
and impotence are properly compensated by the award of the 10 
percent schedular rating for painful scarring with SMC at the 
rate provided for loss of use of a creative organ.  For the 
reasons stated, the preponderance of the evidence is against 
the veteran's claim for a higher initial rating.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of injury to the penis and scrotum from September 
3, 2002, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


